DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 12/07/2021 amended claims 1, 19 and 20.  Claims 1, 4, 7, 10, 13, 16, 19, and 20 are pending and rejected.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/07/2021 has been entered.
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7, 10, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Narikawa (US 20140063468 A1).
Regarding claim 1, Narikawa teaches a projector (10/10’) comprising: a light source unit (15) comprising a semiconductor light emitting element (R-LED, B-LED, and/or B-LD) and configured to emit a plurality of colors of light including light in a first wavelength range and light in a second wavelength range in time division (Fig. 1-3); a display device (14) on to which light source light is shined from the light source unit to form image light; a projection optical system (17) configured to project the image light emitted from the display device (14) on to a projection target; a delay time setting module (33, 18, and/or 19; [0043]) configured to shift a start timing of a color mixing period (rising current period) when the light in the first wavelength range and the light in the second wavelength range are emitted in a mixed fashion in a spoke period (Tsp) which constitutes a period when an emission of the light in the first wavelength range and an emission of the light in the second wavelength range are switched over based on an index indicating a brightness of light emitted from the light source unit ([0052]-[0054], [0061]-[0077]; Fig. 3, 5A-10); and a light source driving module (18) configured to drive the light 
Narikawa does not explicitly teach the light source including a color wheel but Narikawa explicitly teaches the spoke period (Tsp; [0012]).
A person of ordinary skills in the art at the time of the invention would have recognized that the spoke period (Tsp) is often associated with the use of a color wheel; hence it would have been obvious to a person of ordinary skill in the art at the time of the invention that the color wheel is used in the disclosed projection system; because it is a matter of common sense. 
Regarding claim 19, Narikawa teaches a projection control device (Fig. 1-10) comprising: a delay time setting module (33, 18, and/or 19) configured to shift a start timing of a color mixing period (rising current period) when light in a first wavelength range and light in a second wavelength range are emitted in a mixed fashion in a spoke period (Tsp) which constitutes a period when an emission of the light in the first wavelength range and an emission of the light in the second wavelength range are switched over based on an index indicating a brightness of light emitted from a light source unit ([0052]-[0054], [0061]-[0077]; Fig. 3, 5A-10) comprising a semiconductor light emitting element (R-LED, B-LED, and/or B-LD) and configured to emit a plurality of colors of light including the light in the first wavelength range 
Narikawa does not explicitly teach the light source including a color wheel but Narikawa explicitly teaches the spoke period (Tsp; [0012]).
A person of ordinary skills in the art at the time of the invention would have recognized that the spoke period (Tsp) is often associated with the use of a color wheel; hence it would have been obvious to a person of ordinary skill in the art at the time of the invention that the color wheel is used in the disclosed projection system; because it is a matter of common sense.
Regarding claim 20, Narikawa teaches a storage medium that a computer can read (claim 14), the storage medium being configured to cause the computer to function as: a delay time setting module (33, 18, and/or 19) configured to shift a start timing of a color mixing period (rising current period) when light in a first wavelength range and light in a second wavelength range are emitted in a mixed fashion in a spoke period (Tsp) which constitutes a period when an emission of the light in the first wavelength range and an emission of the light in the second wavelength range are switched over based on an index indicating a brightness of light emitted from a light source unit ([0052]-[0054], [0061]-[0077]; Fig. 3, 5A-10) comprising a 
Narikawa does not explicitly teach the light source including a color wheel but Narikawa explicitly teaches the spoke period (Tsp; [0012]).
A person of ordinary skills in the art at the time of the invention would have recognized that the spoke period (Tsp) is often associated with the use of a color wheel; hence it would have been obvious to a person of ordinary skill in the art at the time of the invention that the color wheel is used in the disclosed projection system; because it is a matter of common sense.
Regarding claim 4, Narikawa further teaches the index indicating the brightness of the light includes a driving current or a temperature of the semiconductor light emitting element (R-LED, B-LED, and/or B-LD; Fig. 4-7D). 
Regarding claims 7 and 10, Narikawa further teaches the delay time setting module (33, 18, and/or 19) sets a timing (tup) at which a plurality of colors of light emitted by the light source 
Regarding claim 16, Narikawa further teaches setting a start timing for the color mixing period (rising current period) is performed between a minimum current value and a maximum current value of the driving current (Fig. 3-10). 

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Narikawa in view of Ogawa (US 20180081263 A1).
Regarding claim 13, Narikawa further teaches the color modes include presentation and theater modes but Narikawa does not explicitly teach whether the presentation mode or theater mode a brightness-stressed mode in which a brightness of a projected image is stressed or a color-stressed mode in which a tone of a projected image is stressed.
Ogawa teaches a brightness-stressed mode in which a brightness of a projected image is stressed or a color-stressed mode in which a tone of a projected image is stressed (Fig. 6).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Narikawa with Ogawa; because it improves the viewing experiences with respect to the intended projection purpose/usage.

Response to Arguments
Applicant's arguments with respect to claims 1, 19, and 20 have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained. 
Regarding claims 1, 19, and 20, applicant/s argue, 

Instead, Narikawa teaches that an LD (semiconductor laser) that has a “more excellent rise property” can have its rise time delayed to have a light emission amount equivalent to an LD that has a worse rise property (see, paragraph [0061]). This is shown in Figs. 5A-6B where the LD having the better rise property in Fig. 5A is delayed as shown in Fig. 6A so that the hatched area shown in Fig. 6A can be equivalent to the hatched area shown in Fig. 6B (see, paragraphs [0064]-[0065]).
As is apparent, it would not make sense to arbitrarily divide the spoke period of
Narikawa as set forth in the Action since Narikawa shows individual LDs that have different rates of change of the current and thus different timings at which the maximum current levels are reached. In addition, simply dividing the spoke period into three periods is not what amended claim 1 recites. Instead, claim 1 requires the delay time setting module to perform this function and to do so in a specific way, i.e., so that a varying portion of the index indicating the brightness of the light 
By way of example and as can be seen in Figs. 6A and 6B of the subject application, the color mixing period is delayed by the delay time setting module 54 from Fig. 6A to Fig. 6B so that the varying portions Iu, In, and Is: of the current values move toward a central portion of the spoke period (see, paragraphs [0065]-[0067] of publication of subject application).  This operation generally corresponds to the recited delay time setting module that sets a start timing for the color mixing period so that a varying portion of the index indicating the brightness of the light moves toward a central portion of the spoke period which is divided into the three periods. Simply put, there is no such operation disclosed or suggested by Narikawaa. Instead, as discussed above, Narikawa only teaches delaying a rise time of an LD that has a better rise property than another LD so that their light emission amounts are made to be equal.  This is far different than the operation of the delay time setting module of claim 1.  (Remarks; p. 6-8).
Examiner respectfully disagrees.  Claims 1, 19 and 20 recite “the delay time setting module sets three periods for dividing the spoke period into three for adjusting the start timing of the color mixing period.”  The claims do not limit/define the three periods to any particular characteristic/property/condition; hence the three periods in this case may be interpreted as three subdivisions of the spoke period defined by the current levels or the rate of change of the current.  Narikawa clearly teaches the delay time setting module (33, 18, and/or 19) setting when the color mixing period, i.e., current rising period, begins within the spoke period (Tsp; ([0061]-[0067]) where the delay time setting module (33, 18, and/or 19) sets a start timing for the color mixing 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882